Citation Nr: 0939754	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for PTSD and assigned a 30 
percent disability rating.  The Veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.

In September 2009, the Veteran and his spouse appeared at a 
video conference hearing over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the hearing has 
been associated with his claims file.

As will be discussed below, the medical evidence of record 
has established that the Veteran was no longer able to work 
due to his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' 
Claims (Court) held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  As 
such, the issues before the Board are as set forth above.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas.  However, 
it has not been productive of total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.

2.  The Veteran has been unable to secure and follow 
substantially gainful employment as a result of his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a TDIU have been met.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2005 and December 2007, 
the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In December 2007, the RO also notified the Veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in a March 2009 Supplemental Statement of 
the Case.  The Veteran was able to participate effectively in 
the processing of his claim. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran essentially asserts that his PTSD is more 
disabling than contemplated by the current 30 percent 
disability rating. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability ratings 
shall be applied, the higher disability rating is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a  30 percent disability 
rating is assigned for a psychiatric disorder (including 
PTSD) when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DIAGNOSTIC CODE 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is warranted where there is 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Since the initial grant of service connection, the Veteran's 
PTSD has been assigned a 30 percent disability rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

On VA examination in August 2007, the Veteran indicated that 
he had been married three times, was presently married for 
four years to his current wife, and wanted to make it work.  
His social relationships were limited as he admitted that he 
did not trust people and will not let people be close.  As to 
activities and leisure pursuits, he indicated that there was 
nothing significant and he primarily wanted to be alone at 
home.  There was no history of suicide attempts, violence, or 
assaultiveness.  The Veteran admitted that he had intrusive 
memories and dreams of his combat experience, hypervigilance, 
and startle reaction.  He also stated that he drank too much 
but felt as if needed it to sleep and help with his service 
memories. 

On physical examination, the examiner noted that the Veteran 
was clean and casually dressed.  The examiner observed that 
the Veteran was able to maintain minimum personal hygiene.  
The Veteran exhibited unremarkable psychomotor activity.  His 
speech was clear and coherent; and he was cooperative, 
friendly, relaxed, and attentive.  The Veteran demonstrated a 
normal affect and dysphoric mood.  His attention was intact.  
While he was not able to do serial 7's (he laughed stating 
that he could do them if he had enough time), he was able to 
spell a word forward and backward.  The Veteran was oriented 
to person, time, and place with his thought process focused 
on problems in service and how they affect his life now.  As 
for this thought content, he was focused on symptoms of PTSD 
and how they affect his life now.  He had no delusions, 
understood the outcome of his behavior, and understood that 
he had a problem.  As for sleep impairment, he had problems 
attaining and maintaining sleep with frequent nighttime 
awakening from hypervigilance.  He had no hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, or 
panic attacks.  Additionally, he was able to interpret 
proverbs appropriately.  The Veteran admitted to suicidal 
thoughts.  He had good impulse control but had had episodes 
of violence.  As an example, the Veteran admitted to having 
explosive verbal anger that caused problems in his life and 
resulted in his being fired from his job.  There was no 
problem with activities of daily life.  Remote, recent, and 
immediate memory were all normal; he was able to give history 
and current functioning in a clear and coherent way.  

As to PTSD symptoms and specifically persistent re-
experiencing of the traumatic event, the examiner noted that 
there were recurrent and intrusive distressing recollections 
of the event, including images, thoughts, or perception.  
There were recurrent distressing dreams of the event, acting 
or feeling as if the traumatic event were recurring, intense 
psychological distress at exposure to internal or external 
cues symbolizing or resembling an aspect of the traumatic 
event, and physiological reactivity on exposure to internal 
or external cues symbolizing or resembling an aspect of the 
traumatic event.  As to persistent avoidance and numbing, the 
examiner noted that the Veteran made efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma; made efforts to avoid activities, places, or people 
that aroused recollections of the trauma; was unable to 
recall an important aspect of the trauma; and had markedly 
diminished interest or participation in significant 
activities.  He had feelings of detachment or estrangement 
from others, a restricted range of affect (e.g. unable to 
have loving feelings), a sense of a foreshortened future 
(e.g. does not expect to have a career, marriage, children, 
or normal life span).  As to persistent symptoms of increased 
arousal, the Veteran had difficulty falling or staying 
asleep, irritability or outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The Veteran's disturbance caused clinically 
significant distress or impairment in social, occupational, 
or other important areas of function.  His symptoms were 
chronic and ongoing.  It was noted that the Veteran was 
competent to handle his financial affairs.  In summary, the 
examiner noted that the Veteran's changes in functional 
status and quality of life since his last examination were in 
the areas of performance in employment, family role 
functioning, social/interpersonal relationships, and 
recreation/leisure pursuits. The Veteran preferred to be 
socially isolated, was uncomfortable in crowds, had problems 
with children, had little leisure activity, and had no 
significant recreation.  PTSD was directly the cause of these 
problems because of hypervigilance, startle reaction, and not 
letting people close to him.  There were no other disorders 
which were independently responsible for his impairment in 
psychosocial adjustment/life quality.  

As to employment, the examiner noted that the Veteran was not 
currently employed and had retired in 2007 due to his PTSD 
and strong anger.  The examiner noted that there was total 
occupational and social impairment due to PTSD signs and 
symptoms.  It was noted that anger caused problems in work in 
the past as he had lost his job due to his anger.  

A diagnosis of PTSD was noted and a GAF score of 35 was 
assigned.  The examiner noted that there was major impairment 
in work, family relationships, leisure, judgment, thinking, 
and mood.  It was also noted that the Veteran's disability 
was severe, chronic, and totally disabling as he was not 
capable of gainful employment because of his symptoms and how 
they affect his life and behavior.      

VA treatment records dated from February 2006 to January 2009 
noted that the Veteran's PTSD symptoms included nightmares, 
flashbacks, and daily thoughts of service.  He indicated that 
he shied away from big gatherings and loud noise.  The 
Veteran has consistently been noted to be alert and oriented 
times three without homicidal or suicidal ideation.  He has 
also been noted to be in a depressed mood. 

At his September 2009 hearing, the Veteran testified that he 
had increased his medicine and had changed it twice in the 
last year and increased his therapy sessions to every three 
months.  He also stated an increase in the following 
symptoms:  intrusive thoughts, nightmares in the last couple 
of weeks and an inability to get a good night's sleep even 
with medication, anxiety, and anger.  As to his daily life, 
the Veteran indicated an inability to get along with people 
which affected his employment (his PTSD was the reason for 
termination of his last job in May 2007) and his relationship 
with his family.  The Veteran's wife testified that he had 
increased sleep disturbance, nightmares, vigilance, 
alertness, and anger.  She stated that the Veteran did not 
socialize well with people, and had problems with 
occupational and social impairment.  

Based on the evidence cited herein and resolving all doubt in 
the Veteran's favor, the Board finds that his PTSD symptoms 
more nearly approximate occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood to warrant a 70 
percent rating. 

However, the Board does not find that the Veteran's 
disability picture nearly approximates the criteria for a 100 
percent evaluation.  In this regard, a GAF score of 35 has 
been noted and scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  However, ratings are 
not based solely on GAF scores, but the exhibited psychiatric 
symptomatology and whether it meets the criteria for a higher 
evaluation.  While the evidence has shown that the Veteran's 
PTSD has resulted in occupational impairment, the evidence 
does not demonstrate that he has symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  In fact, the evidence of 
record has specifically noted that the Veteran does not have 
not hallucinations or inappropriate behavior; was 
cooperative, friendly, and attentive during his evaluation; 
and was oriented to person, time, and place with intact 
thought processes and normal memory.  Therefore, the criteria 
for a disability rating in excess of 70 percent have not been 
met.    

In light of Fenderson, the Board has considered whether a 
staged rating is appropriate.  However, because the Veteran's 
PTSD symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

TDIU

As noted above, the VA examiner in August 2007 concluded that 
the Veteran was not currently employed due to his PTSD and 
strong anger.  The examiner added that there was total 
occupational and social impairment, and that his anger caused 
problems in work in the past resulting in his losing his job.

The Veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the Veteran's disabilities may 
be considered under subjective criteria.  If the Veteran is 
unemployable by reason of his disabilities, occupational 
background, and other related factors, an extraschedular 
total rating may also be assigned on the basis of a showing 
of unemployability, alone.  See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment." And in this context, the Court, citing Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the 
following standard:

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In this case, as a result of this decision, the 
Veteran's PTSD has been rated as 70 percent disabling.  Thus, 
the minimum percentage requirements for a TDIU set forth in 
38 C.F.R. § 4.16(a) are met.

According to the August 2007 VA examiner, the Veteran was not 
currently employed due to his PTSD and exhibited total 
occupational and social impairment.  In light of the 
foregoing, the Board finds that the Veteran's service-
connected PTSD renders him incapable of obtaining or 
retaining substantially gainful employment. 

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, the Court has cautioned VA against seeking 
additional medical opinions where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because, at the very least, a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  As such, the Board finds that 
entitlement to TDIU is warranted.


ORDER

An initial 70 percent disability rating for PTSD is granted, 
subject to the law and regulations governing payment of 
monetary benefits.

Entitlement to a TDIU is granted, subject to the statutes and 
regulations governing the payment of monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


